         Case 1:19-cv-03143-SDG Document 19 Filed 10/26/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA

                             )
UBER SCIENTIFIC, LLC dba
AMAZON SELLER UBERSCIENTIFIC )
                             )
               Plaintiff,    )
    v.                       ) Civil Action No. 1:19-cv-03143-SDG
                             )
DOE BOBBIE RODRIQUEZ         )
                             ) JURY TRIAL DEMANDED
               Defendant.
                             )

                    PLAINTIFF UBER SCIENTIFIC, LLC’S
                  RESPONSE TO ORDER TO SHOW CAUSE

      Plaintiff Uber Scientific, LLC dba Amazon Seller UberScientific

(“Plaintiff”), respectfully requests that the Court vacate its Order to Show Cause

[ECF 18] and expand its Expedited Discovery Order [ECF 10]. Such expansion

will allow Plaintiff to ascertain additional information related to the real identity

of this case’s sole defendant, Defendant Doe Bobbie Rodriquez (“Defendant

Doe”).

                                    TIMELINE

      Plaintiff filed its Complaint on July 10, 2019 [ECF 1]. Shortly thereafter,

Plaintiff filed a Motion to Expedite Discovery [ECF 4], which the Court granted

on April 2, 2020 [ECF 10]. Plaintiff served a subpoena upon Amazon.com, Inc.

on April 10, 2020. Exhibit 1 (Letter and Subpoena to Amazon.com, Inc.).


                                         -1-
        Case 1:19-cv-03143-SDG Document 19 Filed 10/26/20 Page 2 of 6




       Amazon.com, Inc. served its Objections to Plaintiff’s Subpoena on May 15,

2020 (“Amazon’s Objections”). Exhibit 2 (2020.5.15 - Amazon.com, Inc's

Objections). Amazon’s Objections did not reveal the true identity of Defendant

Doe.

       Accordingly, Plaintiff’s counsel and Amazon’s outside legal counsel

conferred telephonically on May 22, 2020. Exhibit 3 (Email String).

       Later, on June 8, 2020, Amazon’s outside legal counsel informed Plaintiff’s

counsel that Amazon had identified a seller account responding to Plaintiff’s

Subpoena. Exhibit 3 (Email String). However, Amazon’s identification consisted

of a single email address. Exhibit 3 (Email String).

       Plaintiff’s counsel sought more identification concerning Defendant Doe’s

real identify such as seller account name, merchant token, individual(s) or

entity(s) name(s), address, and phone number. This information would be used

to file an Amended Complaint.

       To date, Plaintiff does not possess Defendant Doe’s true identity.

                                  ARGUMENT

       Plaintiff respectfully requests that the Court expand its ORDER granting in

part and denying in part [4] Motion to Expedite Discovery [ECF 10] to allow

Plaintiff to serve Amazon with another Rule 45 subpoena requesting all



                                        -2-
        Case 1:19-cv-03143-SDG Document 19 Filed 10/26/20 Page 3 of 6




information in its possession regarding seller accounts associated with the email

address rodriquez@i-copyright.com. Exhibit 3 (Email String).

      This Court should expand its Order [ECF 10] because the relief sought is

available under the Federal Rules of Civil Procedure; Plaintiff has demonstrated

good cause; this good cause outweighs any prejudice to Defendant Doe; and

similarly situated courts have granted this type of motion.

      Should the Court expand its Order, upon information and belief, Plaintiff

will learn Defendant Doe’s identity from Amazon.com’s records. See Proposed

Order. Thus, Plaintiff seeks an Order for expedited discovery to learn Defendant

Doe’s identity by serving a Rule 45 subpoena on Amazon.com. FED. R. CIV. P. 45.

                                  CONCLUSION

      For the foregoing reasons, Plaintiff respectfully requests this Court to

vacate its Show Cause Order [ECF 18], to exercise its discretion to relieve Plaintiff

from the requirements of Rules 26(d) and 26(f), and to enter an Order granting

expedited discovery. FED. R. CIV. P. 26.




                                        -3-
 Case 1:19-cv-03143-SDG Document 19 Filed 10/26/20 Page 4 of 6




Respectfully submitted, this October 26, 2020.


                               By: /Jeffrey T. Breloski
                               Jeffrey T. Breloski
                               Georgia Bar No. 858291
                               E-mail: jbreloski@ATLawip.com
                               ATLAWIP LLC
                               1265 Stuart Ridge
                               Johns Creek, Georgia 30022
                               678.667.3491

                               Attorney for Plaintiff




                                 -4-
       Case 1:19-cv-03143-SDG Document 19 Filed 10/26/20 Page 5 of 6




                      CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1D, the undersigned counsel certify that the foregoing

has been prepared in Book Antiqua 13 point, one of the four fonts and points

approved by the Court in LR 5.1C.

                                     /s/ Jeffrey T. Breloski
                                     Jeffrey T. Breloski
                                     Georgia Bar No. 858291
                                     E-mail: jbreloski@ATLawip.com




                                      -5-
        Case 1:19-cv-03143-SDG Document 19 Filed 10/26/20 Page 6 of 6




                           CERTIFICATE OF SERVICE

    I also certify that I have electronically filed a copy of the foregoing and

understand that notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system and that parties may access this

filing through the CM/ECF system.

Dated: October 26, 2020

                                        /s/ Jeffrey T. Breloski
                                        Jeffrey T. Breloski
                                        Georgia Bar No. 858291
                                        E-mail: jbreloski@ATLawip.com




                                         -6-
